      Case: 4:20-cv-00086-DMB-RP Doc #: 25 Filed: 05/12/21 1 of 1 PageID #: 503




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

DYKETHIA LESTER SMITH                                                                            PLAINTIFF

V.                                                                              NO. 4:20-CV-86-DMB-RP

ANDREW SAUL,
Commissioner of Social Security                                                               DEFENDANT


                                                   ORDER

        On April 26, 2021, United States Magistrate Judge Roy Percy issued a Report and

Recommendation (“R&R”) in this appeal from the unfavorable decision of the Commissioner of

Social Security regarding Dykethia Lester Smith’s application for a period of disability and

disability insurance benefits. Doc. #24.1 The R&R recommends that the decision be affirmed. Id.

at 1. No objections to the R&R were filed within the time allowed.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [24] is ADOPTED

as the order of the Court. The Commissioner’s decision is AFFIRMED.

        SO ORDERED, this 12th day of May, 2021.

                                                            /s/Debra M. Brown
                                                            UNITED STATES DISTRICT JUDGE




1
  The R&R was originally filed on April 22, 2021, but was dated as signed April 2, 2021. Doc. #23 at 6. The Court
deemed the R&R filed on April 26 (with the date corrected) as superseding the April 22 filing, and determined the
allowable time for objections accordingly.
